Opinion of
Mr. Justice Rigau,
in which Mr. Justice Ramí-rez Bages and Mr. Justice Torres Rigual, concur. .
San Juan, Puerto Rico, February 2,1970
Since, this case is closely connected with an important step in the constitutional development of Puerto Rico, a development which, because of its nature is unavoidably a long process, not to be measured in years but in decades, it is advisable to take a look at its historical background in order to place this case in its correct perspective.
More than advisable it is necessary to do so. It is universally acknowledged that to know the origin and historical evolution of a juridical institution is essential for its better understanding and very useful for the correct application of the law to specific or concrete cases. It is much more so when we are dealing with constitutional law, which is to a large extent the history of a country. Undoubtedly, that is the reason why Mr. Justice Holmes said that the law might be regarded as a great anthropological document.1 “A historical product,” Castán2 called it.
This close connection between the product — the law — and the history of the country from which it springs should be evident. It operates in all legal systems.3 The rational study of law, Holmes wrote, is still to a large extent the study of history.4 In the first page of his classical book, The Common Law, his famous aphorism appears: “The life of the law has not been logic: it has been experience,” that is, history. And *422almost immediately, he adds: “The law embodies the story of a nation’s development through many centuries.” This is particularly true of constitutional law. Let us then look at the historical background and the roots of the situation with which we are now faced.
At the time Puerto Rico was invaded by American troops in 1898, Puerto Rico, after four centuries of Spanish rule, had just obtained the Charter of Autonomy of 1897, which virtually granted it self-government.
This first great political conquest by Puerto Rico, represented by the Charter of Autonomy, was, of course, an achievement of Puerto Rican autonomism. By initiative of Luis Muñoz Rivera, the Puerto Rican Autonomous Party, which had been founded in Ponce in 1887, entered in 1896, after long conferences and polemics with Spanish political leaders, into a compact with the Spanish Liberal Party which at that time was led by Práxedes Mateo Sagasta, by which both parties agreed to support each other, with the understanding that Sagasta would back the autonomy of Puerto Rico before the Spanish Crown. The following year Sagasta assumed the office of Prime Minister of Spain and made good his promise to the Puerto Rican people, obtaining from the Queen Regent Maria Cristina the granting of the Charter of Autonomy.
The Charter of Autonomy established, to a great measure, a parliamentary type of government for Puerto Rico. For its time it was a progressive document. The orders of the Governor-General could not take effect unless countersigned by our Cabinet. The Insular Parliament had power to frame tariffs and fix import and export duties. As to international commerce, it established that notice should be given to the insular government of any commercial treaties made without its participation to the end that within a period of three months it might declare its acceptance or nonacceptance of their stipulations. The Insular Government was also granted *423the initiative to negotiate commercial treaties, even though they would be carried out by the home government, but the latter aided by special delegates authorized by the Insular Government. Also, these and many other liberties conquered upon the granting of the Charter of Autonomy were made irrevocable, in the absence of the express consent of the Insular Parliament.
Formerly, under the Spanish Constitution of 1812, the Island had already been granted representation, with full rights, in the Spanish Parliament (the Cortes). Ramón Power Giral was the first Puerto Rican deputy. At the time of the American occupancy of the Island, our representation in the Spanish Parliament consisted of 16 delegates and 5 senators.5
It is not necessary to itemize the political vicissitudes of Puerto Rico under the Spanish government, which were in part consequences of those of Spain itself, but it is necessary to recall that in the 19th Century, Puerto Rico acquired conscience of being a people, politically speaking. In that century the insurrection known as the Grito de Lares took place on September 23, 1868; a liberal movement arose for the purpose of promoting the social, political, and economic development of the Island;6 the first political parties were founded, and during the last 25 years of that century a strong autonomic movement, which has lasted for almost a century in Puerto Rican political thought, was initiated.7
*424Besides other achievements of the liberal Puerto Rican movement of the 19th Century — such as the peaceful abolition of slavery in 1873 — the attainment of the aforesaid Charter of Autonomy represents its greatest accomplishment. Thus, in 1897, the Puerto Rican ship of state is steered by Puerto Rican hand and is headed towards its natural historical destiny, when the storm of the Spanish-American War broke loose and the country was occupied by American troops.8 As it is known, as a result of said war Puerto Rico became a territory under the domination of the United States. Thus, the war and its outcome truncated the hopeful seedling of self-government which had just sprouted in Puerto Rico.
After two years of military government, in 1900, the Congress of the United States passed the Foraker Act, through which it established a colonial type of civil government for Puerto Rico.9 The Governor, the heads of the executive departments, the Upper House of the Legislative Assembly (named at that time the Executive Council), and the Justices of the Supreme Court, were appointed by the President of the United States. It contained no Bill of Rights. Under said Act, the Puerto Rican people elected the Lower House (named House of Delegates), the municipal officers, and a Commissioner to the United States, with voice but without vote in the House of Representatives of the Congress.
It is of common knowledge that the Foraker Act, although it contained economic provisions favorable to the Island, dis*425appointed the Puerto Rican people in their hope to continue and increase their self-government. The Foraker Act proved very unpopular in practically all sectors of opinion in Puerto Rico and petitions for its amendment started soon.10
A new Organic Act, the Jones Act of 1917 of the Congress of the United States,11 introduced important reforms. It granted United States citizenship to the Puerto Ricans; both legislative houses from then on would be elective; and a Bill of Rights, which contained the best of the Anglo-Saxon thought in the area of individual liberties, was decreed.
At first the Jones Act was received in Puerto Rico with applause as a great step towards self-government. However, despite the important reforms it brought about, its colonial onus soon also rendered it unacceptable for the Puerto Rican people. The Governor, the Attorney General, the Commissioner of Education, the Auditor, and the Justices of the Supreme Court, still were presidential appointees.12
Those and other important details (possible veto, though never exercised, of Puerto Rican legislation by the Congress, etc..), together with the fundamental flaw that an Organic Act decreed unilaterally by Congress, no matter how good it was, did not solve the latent moral problem in that relationship, rendered, as we said, the Jones Act unsatisfactory, in view of the political aspirations and the moral conscience of *426the people of Puerto Rico.13 The system could be benevolent, but it failed to honor the basic principle of government by consent which is essential in a democracy and among free people.
Neither did it satisfy some members of Congress. See the following statements:
Congressman Huddleston: “I assert that the whole proceeding is undemocratic. . . . Practically none of us have any knowledge of the conditions that exist in that island. ... In the state of every gentleman here, the people would resent bitterly any attempt on the part of the Congress to prescribe the qualification of votes. [T]o the people of Puerto Rico should be left the question as to who shall enjoy the right of franchise.”14
Senator Fall: “I am frank to say that I think very few Members of the Senate understand what they are attempting to legislate about at all.”15
As was to be expected, the efforts to substitute the Jones Act continued. On February 10, 1943, the Legislative Assembly of Puerto Rico unanimously approved Concurrent Resolution No. 1.
“To lay before the President and the Congress of the United States of America, the right of the people of Puerto Rico that the colonial system of government be ended and to decide democratically the permanent political status of Puerto Rico, as expeditely as possible, immediately if feasible.”
In said resolution it was stated that the issue of the status should be decided “by the free vote of the people of Puerto Rico.” It was requested that said vote be expressed *427“in special elections.” In effect, a plebiscite on the matter of the status was requested. Sess. Laws, p. 1084 (1943).16 At that time the United States was involved in World War II and the matter did not prosper.
On February 20, 1945, the Legislative Assembly approved, unanimously also, Joint Resolution No. 1 of that year. All the political parties then extant in the Island, to wit, the Popular Democratic Party, the Republican Union, the Liberal Party, and the Socialist Party, concurred in its approval. Through said resolution, the Congress of the United States was requested to submit “the problem of the final political status to the votes of the people of Puerto Rico.” Puerto Rico would express its wish at a “plebiscite or referendum completely separate from the general elections.” To request from Congress the approval of the Plebiscite Act, the Legislative Assembly created that year a Legislative Commission on the Political Status of Puerto Rico.
The Legislative Commission, presided by the then parliamentary majority leader and President of the Senate, Luis Muñoz Marín, left for Washington. For the transcript of the debate which took place before the Senate Committee, see the San Juan newspaper El Mundo of May 15,1945. The next day said newspaper published an editorial entitled: El Turno del Congreso (Congress’ Turn) in which it stated in part:
“Puerto Rico has reasons to feel satisfied with the exposition of its fundamental problem made before the Committee of Territories and Possessions of the Senate of the United States. It is a satisfaction which belongs to all the people, as such, without partisan limitations and without importunate passion.
*428“That exposition had a noble concretion in the testimony-delivered before that organism by the President of the Senate of Puerto Rico....”
Apparently in the years from 1946 to 1948 the leaders of the majority party arrived at the solution which would constitute the position the party would assume in the 1948 election — self-government compatible with association with the United States — a position which upon receiving the electoral backing in Puerto Rico and the approval of the Congress of the United States, became, after being approved in the special elections of June 4, 1951 and March 3, 1952, the Commonwealth of Puerto Rico.17
Since the constitutional developments of 1950 thru 1952 are more recent than the ones previously mentioned, there is, presumably, a clearer remembrance of them than of the previous ones. But this summarized description of the constitutional process of Puerto Rico would be unexplainably incomplete if said developments are not mentioned here. For that reason, we must mention them.
On Puerto Rican initiative, in March 1950 the Bill that later became Public Law 600,18 was introduced in the Congress of the United States. It was thereby expressed by Congress that “fully recognizing the principle of government *429by consent, this Act is now adopted in the nature of a compact, so that the People of Puerto Rico may organize a government pursuant to a constitution of their own adoption.” By its own terms, in order that said Act could become operative, it would have to be accepted by the voters of Puerto Rico through an island-wide referendum.
As has been said, Act 600 of the Congress was submitted for acceptance or rejection to the voters of Puerto Rico in a referendum held on June 4, 1951. The votes in favor of the acceptance of the Act were 76.5% of the total votes cast and Act 600 was accepted. The then extant political parties, to wit: the Popular Democratic Party, the Statehood Party, the Socialist Party, and the Independence Party, were represented at the polls.
On August 27, 1951 an election was held to elect the members of the Constitutional Convention which would draft the Constitution of Puerto Rico. The Convention consisted of 92 delegates. The convention worked from September 17, 1951 to February 6, 1952, on which date it approved the Constitution with 88 votes in its favor, 3 against, and one delegate absent.19
On March 3, 1952 the Constitution which had been drafted by the Constitutional Convention, was submitted to the Puerto Rican electorate for its approval or rejection. The Constitution was approved by 81 % of the votes cast.20
On July 3, 1952, Public Law 447 of the Congress was approved, by which, pursuant to the provisions of the aforementioned Act 600 — which had been approved by the Congress and by the Puerto Rican electorate — Congress, on its *430part, approved the Constitution of Puerto Rico.21 By means of said Act, Congress proposed three amendments to the Constitution, which were expressly accepted by the electorate of Puerto Rico in the election of November 1952.
Said amendments consisted of the following: (1) The Constitution originally provided (Art. II, § 5), insofar as pertinent, that “There shall be a system of free and wholly nonsectarian public education.” It also provided that the elementary public school would be compulsory. Congress proposed a language which specified that compulsory attendance at elementary public schools would not be construed as applicable to those receiving elementary education in private schools.
(2) The Constitution originally provided (Art. VII, § 3), that no amendment to the same could alter the republican form of government or abolish its Bill of Rights. Congress proposed that a second sentence be added to that section, in order to establish that any amendment to the Constitution shall be consistent with the aforementioned Law 447, with the applicable provisions of the Constitution of the United States, with the Federal Relations Act, and with Public Law 600.
(3) That § 20 of Art. II be eliminated. This § 20 of the Bill of Rights of the Constitution did not confer any rights juridically executory, but only recognized certain goals of social justice, such as the right to obtain work, the right to an adequate standard of living, and to receive social protection in the event of unemployment, old age, or disability.
The aforementioned Law 447 of Congress of 1952, states that Act 600, approved on July 3, 1950, “was adopted by the Congress as a compact with the people of Puerto Rico to become operative upon its approval by the people of Puerto Rico.”
*431The Constitution having been approved by the electorate of Puerto Rico and by the Congress of the United States, the establishment of the Commonwealth of Puerto Rico was officially proclaimed by the Governor of Puerto Rico on July 25, 1952.22
The evolution we have thus far sketched of a people which has progressed from its status of possession or booty of war (year 1898), to association by compact (years 1950-1952), recalls the well-known expression of the great English jurist, Sir Henry Maine, in the sense that “we may say that the movement of the progressive societies has hitherto been a movement from status to contract.”23
On November 27, 1953, the General Assembly of the United Nations approved a resolution recognizing that Puerto Rico had ceased to be a “non-self-governing territory” and that the United States should no longer transmit to the United Nations information about Puerto Rico under Art. 73 (e) of the Charter of the United Nations.24
The events which lead to the holding of the plebiscite in 1967 have their immediate beginning in certain correspondence exchanged in the year 1962, between the Governor of *432Puerto Rico, Luis Muñoz Marin, and the President of the United States, John P. Kennedy. We say immediate beginning because the idea that the problem of the political status of Puerto Rico be solved through a plebiscite has older antecedents.
Already in the year 1898, immediately after the change of sovereignty, Eugenio María de Hostos proposed a plebiscite. In 1914 a group of leaders of the Puerto Rican Union Party, approached the leadership of the (Puerto Rican) Republican Party, inviting them to participate in a plebiscite to decide between statehood or independence. The idea did not prosper, since the Republican Party did not accept.25 Throughout the years, the political parties which have defended the idea of autonomy, or their leaders, have proposed the holding of a plebiscite. Thus, it occurred in 1914, in 1919, in 1923, in 1939, and in the year 1943, in which, as we already said, the Legislative Assembly approved, with the adhesion of all the political parties represented therein, a concurrent resolution proposing to Congress the holding of a plebiscite.
As of 1956, the debate about the plebiscite was renewed. Despite the constitutional process of the years 1950 to 1952, which we have previously recited, some leaders of the opposition insisted that a plebiscite on the political status be held in a special voting for that specific purpose. For that purpose the Legislative Assembly approved Act No. 95 of June 21, I960,26 authorizing the holding of a plebiscite after a party or political group had filed petitions with the Secretary of State of Puerto Rico, equivalent to ten percent of the number of electors who had voted in the immediately preceding elec*433tion. During the six years that said Act was in force, no party or group invoked its provisions to request the holding of a plebiscite.
Ten years after the founding of the Commonwealth, on July 10, 1962, Governor Luis Muñoz Marín wrote to President Kennedy, and after referring to the establishment of the Commonwealth, he said in his letter:
“We were aware then, and have become increasingly, and now acutely, aware that the arrangement was not perfect. The Constitutional Convention itself recognized from the beginning that there was room for growth and that this growth could and should be not towards independence or federal statehood, but within the genius of the creative Commonwealth idea itself.
“I believe that it is now time for that growth to occur. An undue delay in this cannot but be hurtful to Puerto Eico and to the significance of Puerto Eico as a showcase and example of the attitude of the United States in a world where colonialism is obsolete and extreme nationalism is obsolescent.”
In his letter to the President, the Governor stated the principles that, in his judgment, should guide the proposed growth:
“(1) The indispensable principle of the Commonwealth is self-government for Puerto Eico in permanent association with the United States on the basis of common loyalty, common citizenship, mutual dedication to democracy and mutual commitment to freedom.
“(2) The moral and juridical basis of the Commonwealth should be further clarified so as to eliminate any possible basis for the accusation, which is made by enemies and misguided friends of the United States and Puerto Eico, that the Commonwealth was not the free choice of the people of Puerto Eico, acting in their sovereign capacity, but was merely a different kind of colonial arrangement to which they consented.
“(3) The governmental power and authority of the Commonwealth should be complete and any reservations or exceptions which are not an indispensable part of the arrangements for permanent association with the United States should be *434eliminated. Methods should be devised for forms of participation, appropriate to the Commonwealth concept, by the people of Puerto Rico on federal functions that affect them.”
In his letter to the President, the Governor added:
“Accordingly, it seems clear that the people of Puerto Rico should be consulted anew on governmental arrangements. The time has now come when the people, on the basis of their own experience, should consider how to perfect the Commonwealth concept within their permanent association with the Federal Union. This represents my conviction, and I believe that of the vast majority of Puerto Ricans, on what should be done.”
President Kennedy answered to the Governor on July 24, 1962:
“I am aware, however, as you point out, that the Commonwealth relationship is not perfected and that it has not yet realized its full potential, and I welcome your statement that the people of Puerto Rico are about to begin the consideration of this with the purpose of moving towards its maximum development. I am in full sympathy with this aspiration. I see no reason why the Commonwealth concept, if that is the desire of the people of Puerto Rico, should not be fully developed as a permanent institution in its association with the United States. I agree that this is a proper time to recognize the need for growth and, both as a matter of fairness to all concerned and of establishing an unequivocal record, to consult the people of Puerto Rico, as you propose to do, so that they may express any other preference, including independence, if that should be their wish.”26-a
The immediate result of this exchange of letters between the Governor of Puerto Rico and the President of the United States was the approval by the Legislative Assembly of Puerto Rico of its Joint Resolution No. 1 of December 3, 1962, L.P.R.A., Vol. 1 at p. 151 (1965 ed.), whereby the holding of a plebiscite in Puerto Rico was formally proposed to the Congress of the United States. In the plebiscite the *435voter would express his preference as to one of the three formulas: (1) The Commonwealth, based on common citizenship with the United States and developed to the maximum consistent with the association, (2) federated statehood and (3) independence.
As a result of the aforesaid Joint Resolution of 1962 of the Legislative Assembly of Puerto Rico, Congress approved Public Law 88-271 of February 20, 1964,27 whereby a joint commission was created, known as the Status Commission, to be composed of seven members representing the United States and six representing Puerto Rico, to study thoroughly the factors having a bearing on the present and future relationship between both countries.
In § 2 (c) of said Public Law 88-271, Congress stated the following:
“The Congress hereby invites the Commonwealth of Puerto Rico to provide for participation of the Commonwealth and its people in the work of the Commission by enactment of a law providing for the appointment of an additional six members of the Commission.”
Through Act No. 9 of April 13, 1964, L.P.R.A., Yol. 1 at p. 156 (1965 ed.), the Legislative Assembly of Puerto Rico accepted the invitation of the Congress to participate in the Status Commission and provided for the appointment of the six Puerto Rican members to said Commission.
The Commission held public hearings in San Juan, worked for two years and submitted its report in August 1966. In its report the Commission reached certain conclusions and made some recommendations to the President and to the Congress of the United States, and to the Governor and to the Legislative Assembly of Puerto Rico. In its conclusions, the Commission stated that “Both Puerto Rico and the United States share a common commitment to individual freedom, to funda*436mental human rights, and to the traditions of democratic, representative government.” It also stated in its report that:
“The Commission’s major conclusion is that all three forms of political status — the Commonwealth, Statehood, and Independence — are valid and confer upon the people of Puerto Rico equal dignity with equality of status and of national citizenship.”
The Commission also concluded that any choice among said forms of status was to be made by the people of Puerto Rico; that such an expression should precede any change in status; and that the first step toward any change in political status should be taken by Puerto Rico. It concluded furthermore that:
“An expression of the will of the citizens of Puerto Rico by popular vote on the question of whether they wish to continue Commonwealth status capable of growth and development, or to change to either statehood or independence, would be helpful to all concerned.”
The Status Commission recommended that if a plebiscite should take place and in order to organize the form of status chosen therein, a joint advisory group or groups should be convened.28
In the light of the conclusions and recommendations of the Status Commission, the Legislative Assembly of Puerto Rico approved Act No. 1 of December 23, 1966, 16 L.P.R.A. § 844 et seq., which provided for the holding of a plebiscite. After the consequent public debates by means of public meetings, the press, radio, and television, the plebiscite was held on July 23, 1967. A total of 707,293 electors cast their votes and the result was as follows: 60.41% for the Commonwealth; 38.98% for Statehood, and .60% for independence.29
*437It is of general knowledge that the Popular Democratic Party supported and defended at the plebiscite the Commonwealth status, developed to the maximum consistent with association with the United States, and that the respondent was the principal leader of those favoring statehood.
As required by the Plebiscite Act, on August 17, 1967, the Governor of Puerto Rico, Roberto Sánchez Vilella, certified to the President of the United States, Lyndon B. Johnson, the results of the plebiscite. The President replied next day by means of a letter stating his satisfaction that the will of the Puerto Rican people regarding the political status had been democratically ascertained by means of the plebiscite, and added that he was ready to appoint the United States members of the joint advisory groups as soon as the Commonwealth appointed its representatives in said groups.
The term for which Governor Sánchez Vilella was elected expired on January 2, 1969 and in November 1968 a general election was held in the Island to elect the Governor, the Resident Commissioner in Washington, and the members of the Legislative Assembly. The result of the election was as follows: New Progressive Party 390,922 votes; Popular Democratic Party 367,901 votes; People’s Party 87,832 votes; Puerto Rican Independence Party 24,729 votes; Statehood Republican Party 4,057 votes.29-a
As a result of said election, the respondent Luis A. Ferré, candidate of the New Progressive Party, became governor. He took office on January 2, 1969. The party of the new governor elected the Resident Commissioner, Jorge Luis Cordova Díaz, and obtained control of the House of Representatives. The Popular Party retained control of the Senate.
On May 2, 1969, the Popular Democratic Party (P.D.P.) filed a petition for mandamus in this Court requesting us to *438order the Governor to perform the duties imposed on him by the Plebiscite Act.
In its petition the petitioner alleges, in essence, that the Plebiscite Act imposes on the Governor the duty to appoint, on proposal of the Popular Democratic Party, the Puerto Rican members of the advisory groups and that he has refused to do so despite the fact that on two occasions he has been formally requested to do so by the petitioner. The petitioner relies on the text of said Act and on the fact that the Popular Democratic Party was the one which defended the Commonwealth status formula in the plebiscite, which formula was the winning one in said voting.
After requesting and obtaining an extension from this Court, respondent filed his answer on June 9, 1969. He accepted some of the allegations made by the petitioner, denied others, and assumed the position that the requested mandamus did not lie, neither on the merits of the question, nor because of a series of affirmative defenses raised by him. We shall discuss said defenses, some briefly and some to a larger extent, according to their respective importance and afterwards we shall discuss the case on the merits.

Standing to Sue

Respondent’s first affirmative defense consists in sustaining that the petitioner has no standing to file this action. This defense lacks merit. A mere reading of § 45 of the Plebiscite Act shows that the responsibility assumed by the political parties and organizations, representing the three forms of status voted upon at the plebiscite, does not cease with the holding of the plebiscite. See, for example, the following excerpts from said § 45:
“If one of the formulas wins, as provided in section 2 of this Act, the Governor shall, in his certification to the President, ask for the joint constitution of the advisory groups recommended *439in the report of the Status Commission and described in the statement of motives of this Act.
“In such case the members of the advisory groups that must be appointed by the Governor of Puerto Rico shall be designated on proposal of the party or the Directing Committee that has represented the winning formula in the plebiscitary process.”
If the political party which promoted and defended the winning formula at the plebiscite would not have standing to request the courts to enforce the Plebiscite Act and to order that the plebiscitary mandate be complied with, who, then, would have it? It is clear that the party or organization which promoted the winning formula has standing to resort to the courts in the aforesaid sense. That is the manifest legislative intent. The Joint Report of December 17, 1966 of the Special Commissions, created to study the Plebiscite bill, partly states as follows:
“The decisions which are being taken by the Legislative Assembly demand that there be adequate guaranties for the acceptance of the democratic will of the People as expressed at the plebiscite.” 20 Journal of Proceedings 503 (1966 Special Session).
The plebiscite was not a mere academic exercise, but a practical step taken by this country in its painful search for itself. It was also a political and legal step in the long path of its constitutional development. The Plebiscite Act, and particularly its § 45, invested the political parties and organizations which participated in the plebiscite with standing to resort to the courts in defense of the rights vested on them by the Act and to petition and obtain that all concerned public officers abide by the law. See, Thio, Locus Standi in Relation to Mandamus, Public Law 133, 147 (1966).
In Teachers’ Association v. Pérez, Actg. Governor, 67 P.R.R. 795 (1947), we held that the enforcement of laws is a matter of public interest. A petition for mandamus was also involved there and the standing of the petitioner, the Teach*440ers’ Association of Puerto Rico, was questioned. To that effect we said at page 797:
“Defendants argue that the Teachers’ Association has no special interest in the matter; that perhaps the teachers individually have that interest because they are the ones called upon to teach in whatever language may be adopted, but that the petitioner is a juridical entity different from the members composing it and, consequently, it cannot even assume the representation of the teachers in this matter.
“We would agree with the defendants if the question involved were one of private interest. There is no doubt, however, that the selection of the language, which is to be used as the vehicle for teaching in the public schools, is a question of public interest. And so are the acts which may be enforced. The majority of cases which construe statutes similar to the one herein involved maintain that where the question is one of public concern and the object of the mandamus is to enforce the performance of a public duty, the people is considered as the beneficially interested party and the petitioner need not show that he has a special interest in the result of the case. It is sufficient that he is a citizen and as such interested in the performance and protection of the public duty.”29-b

*441
The Petition Is Not Premature and There Are No Laches

The defenses raised by the respondent that the petition is premature and that the petitioner incurred in delay or laches are self-contradictory and lack merit. It would be useless to discuss them.

Res Judicata

Another affirmative defense raised by respondent is that of res judicata. He alleges that this controversy was already adjudicated in the Superior Court of San Juan, in the case CS-69-243, entitled Enrique Bird Piñero v. Luis A. Ferré and Popular Democratic Party. We do not agree. We could enter into a detailed discussion of the aforesaid Bird Pinero case and distinguish it from the present case, but it is not necessary to do so on account of the reasoning that follows.
As it is known, the res judicata doctrine is of a technical nature and it has well-acknowledged exceptions and limitations. Not long ago we discussed and examined it in Pérez v. Bauzá, 83 P.R.R. 213 (1961) and in Millán v. Caribe Motors, 83 P.R.R. 474 (1961). In Pérez, supra, we said at p. 217:
“In general terms, it may be affirmed that the rule of res judicata is based on considerations of public policy and necessity: on the one hand, the interest of the State in terminating litigations . . . and, on the other hand, the desirability of not submitting a citizen twice to the inconveniences which the litigation on the same cause entails.”
And at p. 218 of the same case:
“However, the courts have refused to apply rigidly the defense of res judicata if in so doing it defeats the ends of justice, especially if reasons of public policy are involved. ... As already stated, the doctrine rests upon the basic principle that there should be an end to litigation, but if the rigid application thereof would in practice defeat a right permeated in some way with public interest, the courts are inclined to a solution which would guarantee proper justice instead of rigidly applying a *442fiction of law which rests fundamentally upon a principle of convenience and procedural order. ... In other words, the rule is not absolute and should always be weighed with the equally salutary principle that justice should be done in every case.”
In Millán v. Caribe Motors, supra, we refused to apply the res judicata doctrine in a situation where, if we had applied it, an injustice would have been produced. There we said, 83 P.R.R. 488:
“It is proper to point out that we are conscious of the usefulness and importance of the rule of res judicata and of the doctrine of collateral estoppel by judgment. Certainly, there is an interest, individual as well as social, in putting an end to litigation. Yet, we cannot defeat justice in the name of rules which were adopted for the purpose of facilitating its administration. We must reconcile the general maxims with the facts of the case.”30
In the same sense, see Feliciano Ruiz v. Alfonso Development Corp., 96 P.R.R. 105, 111 (1968), and Monagas v. Vidal, 170 F.2d 99, 106.
Our position with respect to the application of the doctrine of res judicata is consistent with the best trends of thoughts on the subject. In United States v. Silliman, 167 F.2d 607, 614 (1948), it was stated:
“Such a rule of public policy [res judicata] must be watched in its application lest a blind adherence to it tend to defeat the even firmer established policy of giving every litigant a full and fair day in court.”
In Developments in the Law: Res Judicata, 65 Harv. L. Rev. 818 (1952), after mentioning the reasons which justify the doctrine and its exceptions, it is said: “Both judicial formulation and scholarly examination of the rule of res judicata should balance these opposing considerations.”31
*443Because we do not believe in applying juridical maxims and doctrines “if, in so doing it defeats the ends of justice, especially if reasons of public policy are involved,” Pérez v. Bauzá, supra; because it is undeniable that this litigation involves reasons of public policy of the highest order; because this litigation partakes of the nature of a class suit (425,000 electors voted for the Commonwealth status at the Plebiscite); and because this Court is the most adequate forum to discuss the important subjects raised in this case, we are of the opinion that the res judicata doctrine is not applicable.
Of the affirmative defenses raised by the respondent, we have left three to be discussed jointly, because of their close relation with one another. Said defenses are: that this mandamus does not lie because it would violate the principle of separation of powers; that this is a non justiciable political question; and that the remedy requested does not lie because it is directed to a discretional function of respondent. In discussing these defenses we are getting to the merits of the controversy. After we have discussed them we shall come to the gist of the case: Whether or not respondent should appoint the advisory groups on proposal of petitioner.

Separation of Powers

The contention that the principle of separation of powers would be violated if this Court should order respondent to comply with certain provisions of law is not new, but we shall discuss it because it reaches the heart of the concept of the government by law. Said concept or principle of government, known also as the supremacy of the law, and more appropriately known in Anglo-Saxon legal literature as “the rule of law,” represents, of course, a basic and indispensable condition of the constitutional-democratic system of government. We use the word indispensable advisedly.
This matter is very interesting and its literature quite *444rich, but due to space limitations, we shall refrain from treating it to the extent that it deserves. Nevertheless, we think it is advisable to enter somewhat into it.
First, let us bear in mind that this principle of constitutional law — that of separation of powers — as so many others, represents the legal concretization of a political theory. This theory of “divided” or “mixed” government, as it is also known, is a valuable defense against tyranny and it is older than the Constitution of the United States and than the writings of the political theorists of the 17th and 18th centuries that were so well known by the framers of the American Constitution.
The constitution of republican Rome offers a notable example of a careful separation of powers. Discussions of the matter are found in Aristotle {Politics), in Plato {Laws), and in Polybius {Histories, Book VI). Polybius’ analysis has influenced modern thought.32 In England, Sir Thomas Smith {De República Anglorum)33 discussed it in 1583, in connection with English constitutional law, and the republican Harrington, in his Oceana (1656), a book directed to the attention of Cromwell, treated it extensively.
The immediate sources, which inspired the Fathers of the American Constitution on this subject, were Locke, Second Treatise of Government (1690), and especially Montesquieu, The Spirit of Laws, Book XI (1748), who was called by Madison the “oracle who is always consulted and cited on this subject,” The Federalist No. 47 (1788). The American formulation of the principle of separation of powers was also influenced by Blackstone, Commentaries on the Laws of England (1765 and following editions), as a result of his great *445influence upon the American legal profession during its first century. Pound, The Formative Era of American Law (1938). For excellent discussions of this principle see the chapter “The Separation of Powers: False and True” in Finer, The Theory and Practice of Modern Government 94, rev. ed. (1960); Friedrich, Constitutional Government and Democracy 173, rev. ed. (1950), and Sharp, The Classical American Doctrine of the Separation of Powers, 2 U. Chi. L. Rev. 385 (1935).
Today it is universally acknowledged by the courts and by the authors that the separation of powers is neither complete nor absolute.34 It might be said that no one pretended it to be so. The practical impossibility of a contrary view was recognized by its principal exponents and by the very fathers of the Constitution of the United States. Madison, The Federalist, No. 47.
As to Puerto Rican constitutional law, it is true that our Constitution organized a government in which the Legislative, Executive, and Judicial powers are separate and are exercised by three distinct departments or branches of government, but this separation, which is true in general terms, is not absolute in our Constitution either. By constitutional and statutory provisions there are government functions which go across boundary lines and are exercised by a branch of government whose nature is different from said functions. Some examples of these are the following:
The Governor, head of the executive branch, partakes of the legislative function (a) upon submitting annually to the *446Legislative Assembly, the tentative budget and a report which, by constitutional mandate, “shall contain the information necessary for the formulation of a program of legislation.” Also, (b) he may call the Legislative Assembly or the Senate into special session when in his judgment the public interest so requires. And (c) he approves or disapproves the bills passed by the Legislative Assembly. He participates in judicial functions when he suspends the execution of sentences in criminal cases, when he grants pardons, commutations of punishment and remission of fines.
The Senate, the upper house of the legislative branch, partakes of the executive function when it confirms or rejects appointments made by the Governor. The Supreme Court, the highest organ of the judicial branch, partakes of the legislative function when it adopts rules'of evidence and rules of civil and criminal procedure. The Chief Justice, the highest judicial officer, partakes of the executive function because of the fact that he is in charge of one of the major administrative responsibilities of the government: he directs the administration of the courts. Constitution of Puerto Rico, Art. IY, § 4; Art. Y, § 7. Besides, the autonomous Boards and Commissions created by law exercise legislative functions in their rule-making power, judicial functions when they hold hearings, decide cases and impose penalties, and executive functions, upon supervising the enforcement of their respective laws.
The contention that the issuing of the writ of mandamus requested in this case violates the separation of powers has been adversely decided for the respondent ever since the beginning of the case law of the United States and of our own case law. In the famous case of Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803); also a case of mandamus, after discussing that contention the Court said that “It is not by the office of the person to whom the writ is directed, but the *447nature of the thing to be done, that the propriety or impropriety of issuing a mandamus is to be determined.” 2 L.Ed. 71.
In Puerto Rico, our courts have consistently upheld the rule of law through the judicial review of the powers of the Governor, and specifically we have repeatedly decided that the courts may compel the governors to comply with the ministerial duties imposed on them by the Constitution and the laws. It has been likewise decided in California, Colorado, Kansas, Kentucky, Maryland, Montana, Nebraska, Nevada, North Carolina, Wyoming, and Minnesota.35
The question as to whether the courts of Puerto Rico have jurisdiction to issue a writ of mandamus to the governor to compel him to comply with a ministerial duty was raised for the first time in Lutz v. Post, Governor of Porto Rico, 14 P.R.R. 830 (1908). In that case the Court recognized that the case law showed two tendencies: one, which solved the problem in the affirmative, and another, in the negative, but the Court decided in favor of the affirmative because it found that this view was based on a more solid rationale than the opposite one, and also because the same was supported by the decisions of the Supreme Court of the United States. After pointing out that “Ours is a Government of law and all officers, from the highest to the lowest, are bound to obey it, without question,” the Court stated as follows:
“Then we are amply justified in holding that as to ministerial duties the general principle of allowing relief by mandamus against executive officers should be upheld and applied; and the mere fact that it is the Governor of Porto Rico against whom the relief, by this extraordinary writ, is sought, should not impede or deter the courts in or from the exercise of their jurisdiction; since it is well established and cannot be denied that the authority of the courts is supreme in the consideration *448and determination of all legal questions, judicially submitted to them, within the proper limits of their jurisdiction; and no man is exempt from the operation of the law; and the duty of faithfully executing the laws is incumbent on the Governor by virtue of his official oath, and should the relief sought be refused, the applicants might be utterly without redress.”
As to the merits of the case, the Court decided that what petitioner requested was a discretionary act and not a ministerial duty, and that therefore, the mandamus did not lie.36 The Court also decided that the petitioner had no standing to commence proceedings because he did not show that he had a special interest in the matter.37
In Jiménez v. Reily, 30 P.R.R. 582 (1922), the issue was the power of the Governor to remove public officers. In that case the Court compelled the Governor, through a writ of mandamus, to reinstate to his office a public officer who had been appointed for a term fixed by law and who had been removed by the Governor without previous preferment of charges and without opportunity to be heard.
Another case of mandamus is Romero v. Gore, Governor, 46 P.R.R. 394 (1934). In that case, as in Jiménez v. Reily, supra, the Court found that the Governor had arbitrarily removed the petitioner, Antonio Romero Moreno, from his office, and issued a peremptory writ of mandamus ordering the reinstatement of the petitioner to, his post. We decided likewise in Abella v. Piñero, Governor, 66 P.R.R. 651 (1946).
*449In a community ruled by laws and not by men, under the rule of law, the cases previously cited could not have been decided otherwise. The writ of mandamus is one of the classic remedies for guaranteeing and maintaining the rule of law. It was thus conceived since the days of Sir Edward Coke. Jaffe, Judicial Control of. Administrative Action 179, 180 (1965).
After having examined the origins of the constitutional law principle of separation of powers and the pertinent cases, let us get into the core of the problem we are considering at this point of the opinion. Why cannot this Court accept, without failing to discharge its solemn and principal duty of upholding the rule of law, that it suffices to invoke the principle of separation of powers to have this Court declare itself without jurisdiction? The answer is very simple. It can be stated in a few sentences. We do it in the following paragraph.
Ours is a government of laws and not of men. The law is equal for each and every one. There is no person, neither private nor public, no matter how high or common, who may be above the law. As far as legal controversies are concerned, this Court is the supreme arbiter of the Commonwealth. If a public officer could use the principle of separation of powers as a bar to keep this Court from exercising its jurisdiction over legal actions, that officer would place himself above the law. He could act capriciously, arbitrarily. The rights and the property of the citizens who would come in contact with that officer would be without protection, at the mercy of his whim or arbitrary desire. The state based on law would crumble. The rule of law would disappear from our lives. That would mean a step back in centuries. Of course, this cannot be. Just in case it were necessary to mention it, it has been decided that neither the Executive Branch of the Govern*450ment of the United States38 nor the Congress of that country,39 can act arbitrarily or beyond the law.40
The theory that the Chief Executive is immune from judicial review is contrary to the whole tradition of constitutional law which we apply and is inconsistent with the concept of constitutional government. Said concept does not recognize any officer whosoever as being legibus solutus, above the law. Such an idea was not accepted by the ancient constitutionalism nor is accepted by modern constitutionalism. The medieval idea that the ruler is subject to the law was recovered and validated by the common law. As a result of the constitutional crisis of Seventeenth-Century England, said idea was definitively established. From there it came to our constitutions.41
The foregoing does not mean, of course, that the judicial branch is going to make all final public decisions. The judicial branch decides only cases and controversies. Apart from that, as it is known, the judicial branch has no concern. Public policy over all other matters — which are not cases and controversies — is made by the two political departments of government, the Legislative and the Executive. Those two departments rule. They rule because they are elected. The judicial branch is not a political department of government. It is not elected. It does not rule. That is why it can be, and constitu*451tionally it is, the arbiter between private parties as well as between private parties and the government.
The “Political Question”
This brings us to another defense raised by respondent: that the controversy before us is one of political and not of a legal nature and for such reason it is not justiciable. Is this true? Are we concerned here with public policy making — a function of the legislative and executive branches — or with the decision of a case, of a controversy?
Are we going to devise a government program, let us say, one of economic development or public works, etc., or are we going to decide what is the meaning of § 45 of the Plebiscite Act? Are we going to exercise gubernaculum or are we going to exercise jurisdiction The first is not a function of ours, the second is solely incumbent upon the judiciary.
The doctrine of “political question” is judge-made. In North American case law it was first brought forth in Foster v. Neilson, 27 U.S. (2 Pet.) 253 (1829). That case involved the interpretation of the Treaty of Paris of 1763, made between Great Britain, France, and Spain, and it had to be decided whether in or about the year 1804 certain lands to the east of the Mississippi River belonged to Spain or to the United States. The Court held that the matter involved belonged to the realm of the foreign relations of the Government of the United States and that therefore it should be decided by the President or by Congress and not by the Court. Like many other constitutional doctrines (freedom of contract, racial segregation, etc.), this doctrine of the political question has changed considerably.
As the frontiers of individual and collective freedoms have expanded and the rule of law has become a reality in the ground thus conquered, the area of no man’s land where there is no law has contracted. As a result of this development of *452the law, the doctrine of political question has been considerably limited. The cases of Baker v. Carr, 369 U.S. 186 (1962) and Powell v. McCormack, 395 U.S. 486 (1969), are excellent examples of judicial limitation of said doctrine. See, also, Williams v. Rhodes, 393 U.S. 23 (1968); Westberry v. Sanders, 376 U.S. 1 (1964); Scharpe, Judicial Review and the Political Question: A Functional Analysis, 75 Yale L.J. 517.
The case at bar is a classic example of statutory interpretation. As a result of a controversy which arose between petitioner and respondent, concerning the interpretation of § 45 of the Plebiscite Act, the same is before us and, in order to decide it, we must construe said section. The interpretation of a law and its application to concrete situations is eminently a judicial function. That is what jurisdictio is: to expound the law. Courts cannot avoid their responsibility to interpret the law and to adjudicate cases because it might be alleged that doing so would violate the separation of powers or would constitute an undue judicial incursion into political matters. Powell v. McCormack, supra at pp. 548-49.

Ministerial Duty

Let us now turn to discuss the last of the defenses raised by respondent, and upon doing so, we shall reach the core of this controversy. Said defense consists in alleging that the function respondent is requested to perform — to appoint the members of the advisory groups — is discretionary and not ministerial, and therefore, the mandamus does not lie.
The old differentiation between ministerial and discretionary administrative acts is no longer as vigorous as it used to be. It has been attacked by commentators of great prestige. Jaffe points out that the courts have been “obsessed” with the question; that the classification is illusory, unsound, and unworkable; that it merely decides the problem a priori, without examining or explaining it.42
*453Davis states that said.classification is not justified; that although historically the writ of mandamus was' of an “extraordinary” nature, and although it was and still is so when it is directed to a court because the ordinary proceeding in such cases would be an appeal, as a means of reviewing administrative actions, the mandamus today is the usual and ordinary remedy.43 Some writers propose that the courts should abandon the “ministerial-discretionary” classification of administrative actions as a step toward the formulation of a more rational law about mandamus.44 In view of the conclusion we have reached as to this last defense raised by respondent, we need not decide now the problem raised by those writers.
In order not to make this opinion unnecessarily lengthy we would prefer not to do it, but for the sake of exactness and objectivity, we feel we should copy verbatim § 45 of the Plebiscite Act, Act No. 1 of December 23, 1966, 16 L.P.R.A. § 888. We think that it is necessary to do so since, in essence, this case boils down to the judicial interpretation of said § 45. The same reads as follows:
“The General Supervisor of Elections shall certify to the Governor the result of the plebiscitary consultation. The Governor, in his turn, shall certify said result to the President and the Congress of the United States, to the Resident Commissioner, and to the Legislature of the Commonwealth of Puerto Rico.
“If one of the formulas wins, as provided in section 2 of this act, the Governor shall, in his certification to the President, ask for the joint constitution of the advisory groups recommended in the report of the Status Commission and described in the Statement of Motives of this act.
*454“According to that report, the joint advisory groups shall consider the necessary transition measures toward statehood or toward independence, in the event one of these formulas wins. In such case the members of the advisory groups that must be appointed by the Governor of Puerto Rico shall be designated on proposal of the party or the Directing Committee that has represented the winning formula in the plebiscitary process. If the representation of the formula in the plebiscitary process has been dual, the party and the Directing Committee shall be entitled to propose an equal number of members.
“In the event that Commonwealth be the winning formula, the Governor shall propose to the President the joint constitution of the advisory groups in conformity with the findings that from time to time may be made on the measures of development of the Commonwealth, to be considered to the basis of the authorization granted at the plebiscite.
“A majority vote in favor of any of the status formulas constitutes a mandate of the People of Puerto Rico to the Resident Commissioner, as their representative in the federal sphere, to act in the discharge of his official duties in accordance with the will of the people expressed through the said vote.”
The foregoing section is not a model of statutory drafting and that is precisely why judicial interpretation is necessary. Petitioner alleges that said section, interpreted in the context of the whole Plebiscite Act and its legislative history and historical background, establishes its right to the remedy requested because it imposes on respondent the ministerial duty to designate the Puerto Rican members of the advisory groups on proposal of the Popular Democratic Party, which was the party that defended the winning formula in the plebiscite.
Respondent, on his part, argues that § 45 confers him discretionary power to designate said persons, without extraneous interventions, and that said section “does not even grant to the Popular Democratic Party the right to make any kind of proposal to the Governor,” since he understands that the statute grants him “maximum discretion.”
*455It might be argued that § 45 provides that in the event statehood would have been the winning formula, the members of the advisory groups would be appointed by the Governor, on proposal of the party or the Directing Committee which had represented said formula at the plebiscite, and that, in the event independence would have been the winning formula, the appointment mechanism would have been the same as the one described above, but that, in the event Commonwealth would have been the winning formula, then the Governor would freely appoint said members of the advisory groups, without being subject to designate them on proposal of the party which represented said formula at the plebiscite.
We cannot accept such an interpretation of § 45, because aside from the reasons we shall set forth later on, such an interpretation would inevitably lead us to determine that said § 45 is affected with a serious constitutional infirmity — that of denying the Commonwealth formula the equal protection of the laws — and we would be bound to declare it void for being unconstitutional. This is so because the interpretation to which we have referred would result in an unfair treatment for the Commonwealth formula, unfair treatment which has no rational justification and which is not permissible.45
But, as it is well known, it is a wise and old rule that the courts must construe the laws, whenever it is reasonably possible, in such a manner as to avoid the conclusion that they are unconstitutional.46 Likewise, if a statute is susceptible of two constructions, one of which would render it unconstitutional, while the other one would not, it is the duty of the *456Court to adopt that construction which, without violating the legislative, intent, would render it constitutional.47

Legislative Intent '

In view of the necessity already mentioned of construing § 45, we encounter the real problem involved in this case. The problem is: Which was the legislative intent upon enacting-said section? To find and to give effect to the legislative intent is the true, permissible, and sound judicial statutory construction.48
The contention that § 45 vests the Governor with “maximum discretion” as to the appointment of the advisory groups does not stand analysis. In the first place, said section does not state anything of the sort. Secondly, let us submit it to rational analysis. .
Respondent correctly states in his reply brief that:
“We must not forget that at the time of the enactment of the Plebiscite Act, the Legislature of Puerto Rico was constituted in its vast majority by. members of the Popular Democratic Party, defenders of the Commonwealth formula.”
It is incredible that that Legislature, or any other, would intend to confer upon one person, a future Governor, unknown at the time of the enactment of the Plebiscite Act, “maximum discretion” to guide the political destiny of the country. Such an abdication of power in favor of a person unknown at the time of the enactment of the Act, aside from its probable constitutional defects, cannot be presumed.49 And, if such had *457been the intent of the Legislature, then, why should a plebiscite be held? since the consequence of that total unipersonal delegation, if that maximum discretion had been conferred, would have been that the course which that future governor would have given to the destiny of the country would have depended on his own personal political ideology.
It is inconceivable that the Legislature would intend that the Plebiscite Act be administered in the manner it would be administered if respondent’s view would prevail. We cannot assume that any lawmaker, regardless of political affiliation, would intend that, in the event the winning formula in the plebiscite were the formula of his preference, said formula would be guided and developed by persons believing in a formula distinct from and adverse to his.
We cannot assume that the legislative intent was that, had the statehood or the independence advocates won at the plebiscite and had the Popular Party won in the 1968 election, a Popular governor would have had maximum discretion to guide and develop the political ideologies of his adversaries. We cannot assume either that the legislative intent was that, the Commonwealth formula having been the winning one at the plebiscite, said formula were to be guided and developed by its political adversaries.
After a thorough examination of the Plebiscite Act, we have reached the conclusion that the legislative intent was to give equal treatment to the three formulas of political status. This intent appears repeatedly from the text of the Act. Besides, it had to be so as a matter of justice and sound public policy.
Thus, § 4 grants equal representation in the Commonwealth Board of Elections to the three status formulas; § 11 establishes the right of each .status formula to have equal representation in each poll board; § 92 provides that the funds áp'prop'riated for general expenses of plebiscitary campaign and propaganda be divided into equal parts; it also provides *458equal time and treatment for each one of the formulas in case that a radio broadcasting or telecasting station of the Commonwealth of Puerto Rico would permit any of the formulas the use of its facilities.
The correct interpretation of § 45 must be, not the one leading to the constitutional defect of lack of equal protection of the laws previously mentioned nor the one which would thwart the clear legislative intent, but the one which carries out said intent. That intent, of course, is abundantly clear in the sense that the lawmaker intended to legislate so that the decision reached at the plebiscite be carried out, not to thwart that decision. The contrary would be to assume that the law contemplates a futility and it is also an old and wise rule of statutory construction that a law must not be presumed to have futile purposes. The judge owes undeniable obedience to statutes and, in the face of an ambiguous text that needs interpretation, the best way to serve them is to perform their underlying purpose.50
The Plebiscite Act, upon organizing a mechanism so that Puerto Rico may in a democratic and peaceful way continue its constitutional development, necessarily had to provide that certain political parties and certain officers would perform certain functions. That is why some of these functions are ministerial. It makes no difference that some of these functions have been placed in the hands of the Chief Executive. The distinguished counsel for respondent tells us that the law cannot have the purpose of turning the Governor into a robot. As we shall explain hereinafter, such an interpretation is not correct.
Does it belittle the Governor to perform a ministerial duty? In no way whatsoever. In order to see this clearly it is necessary to understand the nature of the government which the Governor presides. In parliamentary-type govern*459ments, the Prime Minister is the ruler and the King, or in default thereof, a President is the ceremonial head of the state. The King or the President performs an endless number of ministerial duties which are important because of their symbolism. In presidential-type governments (like ours and that of the United States), the Chief Executive is at the same time ruler and ceremonial head of the state. That is why he has the duties of a ruler and also innumerable ministerial and ceremonial duties. When the Governor gives instructions to his cabinet and when he signs or vetoes a law, he is exercising substantive duties of government. When he so acts, he has unquestioned discretion. On the other hand, when the Governor cuts the ribbon at the inauguration of a public work, welcomes the carnival queen, or presses the switch that puts on the Christmas lights at the executive mansion, he is exercising ceremonial functions. The one and the other form part of his many duties and none of them belittles him or turns him into a robot.51
In this manner the Plebiscite Act has entrusted the First Executive with the appointment of the Puerto Rican members of the advisory groups. As a ceremonial act. It is obvious that the lawmaker sought to invest such a function with a very high symbolic content. But the Plebiscite Act does not vest on the Governor the power to determine the persons who are going to form part of those advisory groups. That would be tantamount to giving him substantive powers to interfere, if he wished, with the will of the people expressed in the plebiscite. That, of course, is not the legislative intent.
The plebiscite and the Act have the purpose that the will of the people, as manifested in the plebiscite, be carried out. It cannot be assumed that the plebiscite was held with no *460purpose in mind and in order that a future governor would make the substantive decisions on the political status. The legislative intent is to the effect that the members of the advisory groups should be believers of the status formula which would win in the plebiscite. That is why § 45 provides that those members shall be appointed on proposal of the political party or Directing Committee representing the winning formula in the plebiscite. The formal and ceremonial act of appointment was placed by the Act in the hands of the Chief Executive as a matter of symbolism.
The lawmaker knows that the Chief Executive is elected every four years and that the political ideology of the incumbent may change according to the swaying of partisan politics. That is why the lawmaker could not grant him maximum discretion to appoint those advisory groups: because it could happen, as in fact it happened, that at a given time the Chief Executive could have a political ideology different from the one favored by the people at the plebiscite. If respondent had under the law the discretion that he claims he has, the will of one person — the Chief Executive of a given moment — could thwart the democratic mandate of the plebiscite. Naturally, such a thing is at variance with the most basic principles of the democratic philosophy.
It was precisely for this reason that a separate voting was made on the political status — the Plebiscite — in order that it would be separate from the ordinary elections held every four years to elect the government. The Plebiscite Act implements- a process of constitutional development apart from the regular tasks of the government which is elected every four years.
Already in 1926, in Pagán v. Towner, 35 P.R.R. 1 (1926), this Court came quite close to the point we are here dealing with. In that case the law provided that the Insular Board of Elections would be composed of three members, two *461of whom should be appointed “by the Governor on the recommendation of the central governing boards of the respective principal political parties.” After stating that if the Governor abused his power mandamus would lie, the Court stated at p. 5, as follows:
“For instance, the Governor, as we have said, could not appoint any person not recommended by the party and must select a name from among those proposed, if there be no valid reason for rejecting all of them.”
As we stated before, the Status Commission expressed in-its report that “an expression of the will of the citizens of Puerto Rico by popular vote on the [status] question . . . would be helpful to all concerned.” (Italics ours.)
Respondent himself, who was a distinguished member of the Status Commission, appointed by the Governor of Puerto Rico after being certified by the Statehood Republican Party, in his Supplemental Views to the Report, expressed himself as. follows:
“. . . [W]e pledge to work, in good faith, to achieve ‘the expression of will’ by the citizens of Puerto Rico, which the Commission recommends... .”
The summary of the constitutional development of Puerto Rico which we made at the beginning of this opinion shows,, we believe, that this country, different from the thirteen American colonies and from almost all of the rest of the countries in this hemisphere, has not chosen the path of violence to create its own political status. Both under Spain in 1896-97 and at the present with the United States, Puerto Rico has chosen the path of peaceful negotiation. No observer of this long constitutional development fails to notice that the plebiscite was an important step of this development, and that the appointment and work of the advisory groups is a continuation of said development. The construction which we have made of § 45 of the Plebiscite Act is the one we consider *462correct and true to the facts. To decide otherwise would prejudice seriously the integrity of the democratic process in Puerto Rico.
We consider it appropriate to conclude this opinion with the words of a distinguished scholar and observer of the Supreme Court of the United States:52 We do not enjoy a superabundance of institutions engaged in the rational pursuit of truth. . . . Students and judges are trained to turn up their collars against windy sloganeering, no matter from which direction it is blown. . . . When a judge, upon deciding a case, exposes the factors that trouble the judgment, strives for as particularistic a decision as he can make, and gives a reasoned elaboration, he is providing a lesson in the rational solution of human conflicts.
In this spirit we have written the foregoing.
For the above stated reasons we are of the opinion that the writ of mandamus should be issued.

Addendum

I presented before the Court the foregoing opinion on December 15, 1969. Now, on January 28 and 29, 1970, Mr. Chief Justice Negrón Fernández and Mr. Justice Santana have presented their respective opinions. As I do not wish to spend more time or use any more space on this matter, so that the case may be settled as soon as possible, I shall limit myself to a brief discussion of three points.
As to certain doubts raised by my colleague, Mr. Justice Santana, in his opinion, I consider that the best thing to do is to remember his own language when he delivered in 1964 the opinion of this Court in the case of R.C.A. v. Government of the Capital, 91 P.R.R. 404 (1964). In that case, after making an exposition of the events and of the documents *463which form the constitutional basis of the Commonwealth of Puerto Rico, he wrote at p. 415, as follows:
“From those evident facts in which the leading parts were played by the people of the United States, through its Congress and maximum exponent, and the Puerto Rican community, directly through its qualified inhabitants, and by virtue of the clear and simple expressions of those people contained in the various documents which perpetrated the political events which took place, it is clear in law that, unlike the territorial systems of the Foraker Act and the Organic Act of 1917 consisting of authority and powers merely delegated by Congress . . . the public and governmental powers of the Commonwealth of Puerto Rico .. . flow from itself and from its own authority. . . .” (Italics ours.)
As to the opinion of Mr. Chief Justice, I believe that it is not correct to affirm that to agree with petitioner is tantamount to believing that the Popular Party was authorized by the people to perform the “subsequent steps” concerning this matter with the exclusion of others. The advisory groups, known as ad hoc committees, can only make recommendations. They cannot execute anything. Any change in our political relations with the United States must be approved by the Puerto Rican people at the polls. Unless democracy is violated, the President and the Governor, or any other persons or parties, can only act on this matter in accordance with the will of the people as expressed at the polls.
Mr. Chief Justice fears that if the Court decides this case it would be bringing political debate to the judicial forum. I have given sober consideration in my mind and in my conscience to this point since this case came before us. Although I realize that the contention is serious, I do not agree with it. I recognize that it is quite unpleasant for us justices to decide cases in which the Governor or the political parties are parties. But I understand that our duty is not confined to decide only pleasant cases. We have also the duty to decide the unpleasant ones.
*464What we have before us is a judicial case: We are concerned here with the interpretation of § 45 of the Plebiscite Act. As I pointed out before, the construction of the statutes and the decision of cases is the function, par excellence, of the courts. But if there were factors or circumstances which would validate in part the undesirability of considering the issues of this case, even then, because of the democratic values involved, I think that it is justified to consider those issues and to decide them as I propose. I do not believe that, for the sake of the alleged undesirability, the democratic principle that the will of the . majority should determine political questions, should be thwarted. I do not believe that we can turn our backs to the case in the name of our peace of mind. Peace of mind is desirable, but it cannot be bought at any price. I understand that the will of the majority of the people as expressed in the plebiscite would be thwarted by the majority opinion of this Court. In my conscience and in the light of the democratic-values involved and of the service which I think we owe to’ our country, I think that even at the expense of suffering painful uneasiness, the Court should have faced the problem.
—0—

 Collected Legal Papers 298 (1920).


 Teoría de la Aplicación e Investigación del Derecho 105 (1947).


 Friedmann, W., Legal Theory, Chapter 8, 4th ed. (1960); Chapter 5, 5th ed. (1967).


 The Path of the Law, 10 Harv. L. Rev. 457; Collected Legal Papers 186 (1920) ; The Life of the Law 3, Honnold ed. (1964).


 I Pagán, Bolívar, Historia de los Partidos Políticos Puertorriqueños 19 (1959).


 Among' many others, worth remembering, are such illustrious names as Ramón Power Giral, Román Baldorioty de Castro, Ramón Emeterio Betances, Segundo Ruiz Belvis, Eugenio María de Hostos, Julián E. Blanco Sosa, Ramón Marín, José Julián Acosta, Julio L. Vizcarrondo, Manuel Elzaburu, José Pablo Morales, José Gautier Benitez, Luis Muñoz Rivera, José de Diego, and José Celso Barbosa.


 Blanco, Tomás, Prontuario Histórico de Puerto Rico 53-145, 2d ed. (1943) ; Cruz-Monclova and Colorado, Noticia y Pulso del Movimiento Poli-*424eco Puertorriqueño 11-64 (1955); Pedreira, Insularismo 89-95 (1957 ed.) ; Morales-Carrión, Ojeada al Proceso Histórico de Puerto Rico 8-17 (1950); Cruz-Monclova, Historia del Año 1887 (1966).


 The action was very rapid. On February 9, 1898, the autonomous life" of the Island started. On the night of the 15th of that same month, the North American battleship “Maine” blew up in the harbor of Havana; On March 4,. President McKinley was sworn President of the United States. On April 25, the Congress of that country declared war to Spain. On the dawn of May 12, the American fleet bombarded San Juan. On July 25, the first occupation forces landed in Guániea.


 31 Stat. 77 (1900).


 1 Pagán, Bolívar, Historia de los Partidos Políticos Puertorriqueños 66-66, 81 (1969); Cruz-Monclova and Colorado, op. eit. at 71; Morales-Carrión, op. cit. at 21-22. See, for example, the letter of Luis Muñoz Rivera to President McKinley, published in the Puerto Rico Herald on July 13, 1901, in which he stated: “The Foraker Act, Mr. President, good in the economic, should have never left the Capitol of Washington; it is a law unworthy of the United States that imposes it and of Puerto Rico, which bears it. There does not exist in it the slightest shadow of a democratic thought.” This letter is published in full in the cited work of Bolivar Pagán, Vol. I, p. 81.


 39 Stat. 951 (1917).


 Thirty years later the Jones Act was amended to allow the Puerto Ricans to elect their own Governor. 61 Stat. 770 (1947).


 1 Pagan, Bolivar, op. cit. at pp. 179-181; Muñoz-Amato, Pedro, Mayor Trends in the Constitutional History of Puerto Rico, 12 Revista de Derecho, Legislación y Jurisprudencia del Colegio de Abogados de Puerto Rico 242-284 (1949); Cruz-Monclova and Colorado, op. cit. at p. 75.


 53 Congressional Record, 8470, March 22, 1916, 64th Congress, First Session.


 54 Congressional Record, 3470, February 17, 1917, 64th Congress, Second Session.


 In these days of student activism the following note is rather interesting. On that date the student body of the University, Río Piedras campus, in a General Assembly of Students, approved a resolution requesting the plebiscite. The resolution was delivered to the Legislative Assembly by the then university student and Chairman of the Student Council of the University of Puerto Rico, Santiago Polanco Abréu, who was later Speaker of the House of Representatives of Puerto Rico and Resident Commissioner in Washington. Minutes of the House of Representatives at p. 27 (1943).


 On the development of the thought that materialized in the formula of the Commonwealth, see the following: Two articles on the Political Status of Puerto Eico, by Luis Muñoz Marin, published by El Mundo on June 28 and 29, 1946, and his speech of the 4th of July 1948; the statements of Dr. Antonio Fernós Isern, published in El Mundo of July 4, 1946, and his speech of February 26, 1947, delivered at Eollins College, in Winter Park, Florida. All these works appear in Fernós-Isern, Antonio, Puerto Rieo Libre y Federado (1951).
On the political-constitutional process from the Jones Act (1917) to the commencement of the process by means of which the Commonwealth was organized (1950), we have given some highlights only. For a more complete report on said developments, see Cruz Monclova and Colorado, Noti-cia y Pulso del Movimiento Político Puertorriqueño 91-109 (1955); and Fernós-Isern, Antonio, op. cit.


 Approved on July 3, 1950, 64 Stat. 319; L.P.E.A., Vol. 1 at p. 136 (1965 ed.). See Fernós-Isern, op. cit. at p. 13.


 On the Constitution see Gutiérrez-Franqui and Wells, The Common-xuealth Constitution, 285 The Annals of the American Academy of Political and Social Science 88, January 1958.


 For a more detailed exposition of the above related facts, see Notes and Comments on the Constitution of the Commonwealth of Puerto Rico 14-30 (1952).


 Public Law 447, 66 Stat. 327; L.P.R.A., Vol. 1 at p. 144 (1965 ed.).


 Wells, Henry, The Modernization of Puerto Rico 220-241 (1969); Friedrich, Carl, Puerto Rico: Middle Road to Freedom (1959); Wells, “Constitutional Development in Puerto Rico” in Development Towards Self-Government in the Caribbean 73 (Symposium), The Hague (1955); Magruder, Calvert, The Commonwealth Status of Puerto Rico, 15 U. Pitt. L. Rev. 1 (1953); Muñoz-Amato, Pedro, Congressional Conservatism and Puerto Rican Democracy in the Commonwealth Relationship, 21 Rev. Jwr. U.P.R. 321 (1952).


 Ancient Law 165 (1861), Beacon Press ed., Boston (1963).


 Resolution 151 of the General Assembly of the United Nations of November 27, 1953. For the correspondence between the Governor of Puerto Rico and the President of the United States and for the message of the Government of the United States to the United Nations, see 28 Department of State Bulletin 584 (1953).
Said Art. 73(e) imposes the obligation on governments, Members of the United Nations which have responsibilities for the administration of territories whose peoples have not yet attained self-government, to transmit reports to the Secretary-General of the United Nations.


 See De Diego, José, El Plebiscito (1916). There is a 1966 edition of Editorial Cordillera. It also appears in II Obras Completas de José de Diego 476, Institute of Puerto Rican Culture ed. (1966).


 16 L.P.R.A. § 701 et seq.. Said Act was repealed by Act. No. 1 of December 28, 1966, which provided for the holding of the plebiscite of 1967, 16 L.P.R.A. § 844 et seq.


 El Mundo at p. 16, July 26,1962, final ed.


 78 Stat. 17; L.P.R.A., Vol. 1 at p. 154 (1965 ed.).


 Report of the United States-Puerto Rico Commission on the Status of Puerto Rico at pp. 5-9 (1966).


 Commonwealth Board of Elections, Official Report on the Plebiscite of 1967 on the Political Status of Puerto Rico (English and Spanish), at


 Commonwealth Board of Elections, Report on the General Elections Held on November 5, 1968, at p. 1.


 This, of course, l’efers to exceptional situations as the one raised in the case of the Teachers’ Association, and in the instant case, but the rule established by the Law of Mandamus is to the effect that only the persons beneficially interested can successfully invoke the writ. 32 L.P.R.A. § 3423; Prensa Insular de P.R. v. Cordero, Auditor, 67 P.R.R. 83, 96 (1947). For the purposes of this case, it is not necessary to consider or discuss who is a beneficially interested person, whether one who is. protected by the statute with respect to a specific right, or one who in fact has been adversely affected. This complex and technical matter has been the object of discussion by well-known writers in the field of administrative law. 3 Davis, Administrative Law Treatise, Chapter 22; Jaffe, Standing to Secure Judicial Review: Public Actions, 74 Harv. L. Rev. 1265 (1961); Jaffe, Standing to Secure Judicial Review: Private Actions, 75 Harv. L. Rev. 255 (1961b
The federal case law is not uniform on this matter. However, the modern trend is that of abolishing the technical complexities of the lack of standing doctrine and to open the doors of the courts to all who think they have a valid claim. Flast v. Cohen, 392 U.S. 83 (1968); Curran v. Clifford, 37 U.S.L.W. 2390 (Dec. 1968, D.C. Cir.).


 Castán, Teoría de la Aplicación e Investigación del Derecho 253-258 (1947).


 Selected Essays on Civil Procedure, ed. by the Harvard Law Review Association (1965).


 It influenced Cicero and the philosophers of the middle ages as Marsilio de Padua and St. Thomas Aquinas and Locke and Montesquieu, amongst the modern.


 Allen, A History of Political Thought in the Sixteenth Century 262 (1928).


 Banco Popular de Puerto Rico v. District Court, 63 P.R.R. 63, 67 (1944); Miffitt v. Statler Hilton, Inc., 248 A.2d 581, 583 (1968); Hobson v. Hansen, 265 F.Supp. 902, 915 (1967); Hill v. Relyea, 216 N.E.2d 795, 798 (1966); David v. Vesta Co., 212 A.2d 346, 357 (1965); United States v. Solomon, 216 F.Supp. 835, 840 (1963); Dickson v. Saiz, 308 P.2d 205, 211 (1957); In re Opinion of the Justices, 64 A.2d 169, 172 (1949); Parker v. Riley, 113 P.2d 873, 877 (1941); 1 Davis, Administrative Law Treatise, § 1.09; Jaffe, Judicial Control of Administrative Action 29 (1965); Sharp, op. cit. 2 U. Chi. L. Rev. 385 (1935).


 Lutz v. Post, Governor of Porto Rico, 14 P.R.R. 830, 834 (1908); Amadeo, El Control Judicial de los Poderes del Gobernador de Puerto Rico, 12 Revista de Derecho, Legislación y Jurisprudencia del Colegio de Abogados de Puerto Rico 193 (1949), and in 15 Rev. Jur. U.P.R. 1 (1945).


 The question at issue was whether the Governor had the ministerial duty to furnish the editor of a newspaper a certified copy of an answer to certain charges preferred against a District Judge.


 This opinion has a dictum which states that in Puerto Rico, under the Organic Act then in effect, there was no separation of powers. The latter being an academic question we need not discuss it, but the validity of such a statement is highly questionable. Springer v. Philippine Islands, 277 U.S. 189 (1928); Banco Popular de Puerto Pico v. District Court, 63 P.R.R. 63 (1944).


 Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952) (the “Steel-Seizure Case”); Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803).


 Powell v. McCormack, 395 U.S. 486 (1969).


 See II Schwartz, A Commentary on the Constitution of the United States 79-85 (1963); of the same author: American Constitutional Law 187-206 (1955).


 Mcllwain, Constitutionalism Ancient and Modern (1940); Holds-worth, A History of English Law (1945 ed. reprinted 1966), Vol. V, 423 et seq. and Vol. VI, 3-122; Pound, The Spirit of the Common Law, Ch. Ill (1921). For an exceptional narration of the life of Sir Edward Coke and the English constitutional developments of the 17th Century, see Bowen, The Lion and the Throne (1956).


 Judicial Control of Administrative Action 180-181 (1965).


 3 Administrative Law Treatise 355, 356 (1958).


 Byse, Clark & Fiocca, Section 1361 of the Mandamus and Venue Act of 1962 and Nonstatutory Judicial Review of Federal Administrative Actions, 81 Harv. L. Rev. 308, 334 (1967). See, also, Patterson, Ministerial and Discretionary Official Acts, 20 Mich. L. Rev. 848, 886 (1922).


 McDonald v. Board of Election, 394 U.S. 802, 809 (1968); Moore v. Ogilvie, 394 U.S. 814, 818-819 (1969); Williams v. Rhodes, 393 U.S. 23, 29-34 (1968); Avery v. Midland County, 390 U.S. 474, 479 (1968); Harper v. Virginia Board of Elections, 383 U.S. 663, 669-670 (1966); Tussman and tenBroek, The Equal Protection of the Laws, 37 Calif. L. Rev. 341 (1949); Developments in the Law — Equal Protection, 82 Harv. L. Rev. 1065 (1969).


 Panamá Railroad Co. v. Johnson, 264 U.S. 375, 390 and cases cited therein; Buscaglia, Treas. v. Tax Court, 71 P.R.R. 278, 281 (1950).


 Wong v. McGrath, 339 U.S. 33, 50; Rescue Army v. Municipal Court, 331 U.S. 549, 569; People v. Mantilla, 71 P.R.R. 35, 43 (1950).


 “The most effectual 'and universal manner of discovering the true meaning of a law, when its expressions are dubious, is by considering the reason and spirit thereof, or the cause or motives which induced its enactment.” Civil Code, § 19.


 Of course, we are not saying that Luis A. Ferré was an unknown person in Puerto Rico on December 23, 1966, date of the approval of the Plebiscite Act. What we are saying is that on that date it was not possible to know who would be the Governor in 1969.


 See Castán, La Formulación Judicial del Derecho 115, 2d ed. (1954).


 On the foregoing, see Jennings, Cabinet Government, 3d ed. (1961); Finer, The Major Governments of Continental Europe (1960); Shotwell, Governments of Continental Europe, rev. ed. (1952); Rossiter, The American Presidency (1956); Corwin, The President, 4th rev. ed. (1957).


 Freund, The Supreme Court of the United States 189, 190 (1961).